Order reversed, with ten dollars costs and disbursements to be paid by the respondent Felix C. Giuliano, and motion denied, with ten dollars costs. The order appealed *922from changes in substantial matters a judgment duly rendered by a Special Term of the Supreme Court after a trial of the issues, and duly entered on October 23, 1914. This violates the well-settled rule that a trial court has no revisory or appellate jurisdiction to correct by amendment error in substance affecting a judgment-. (Herpe v. Herpe, 225 N. Y. 323.) Blaekmar, P. J., Rich, Putnam, Kelly and Manning, JJ., concur.